UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :       19cr0502 (DLC)
                                         :
           -v-                           :     MEMORANDUM OPINION
                                         :          AND ORDER
 JEFREY SANCHEZ-REYES,                   :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On March 24, 2020, the defendant sought release on bail

from the Metropolitan Correctional Center (“MCC”) pursuant to 18

U.S.C. §§ 3143, 3145 on account of the COVID-19 outbreak pending

his June 18, 2020 sentencing. 1   The Government opposes the

defendant’s release.   The defendant’s application for release on

bail is denied.

     On December 13, 2019, the defendant pleaded guilty to the

charge of conspiring to distribute five kilograms and more of

cocaine in violation of 21 U.S.C. §§ 846, 841(b)(1)(A).    The

same day, he was ordered to self-surrender to the United States

Marshals Service on January 3, 2020, to be remanded pending


1
 Defense counsel also requested that, should the defendant’s
application for release on bail be denied, the defendant’s
sentencing, which the Court adjourned from March 27, 2020 to
June 18, 2020, proceed as scheduled with the defendant appearing
via videoconference or teleconference. The request to proceed
via videoconference or teleconference prior to June 18 is
denied.
sentencing.    The defendant’s conviction carries a mandatory

minimum of imprisonment of ten years.    Should the defendant

qualify for safety valve relief, the Government calculates his

sentencing guidelines range as 70 to 87 months’ imprisonment.

     Pursuant to Section 3143(a)(2), a Court “shall order that a

person who[,]” having been found guilty of a crime under the

Controlled Substances Act for which a maximum term of

imprisonment of ten years or more is prescribed and “is awaiting

imposition or execution of sentence[,] be detained” unless the

Court finds that two conditions are met.    18 U.S.C § 3143(a)(2).

First, the Court must find that “a substantial likelihood that a

motion for acquittal or new trial will be granted[,]”or “an

attorney for the Government has recommended that no imprisonment

be imposed.”    18 U.S.C. § 3143(a)(2)(A)(i), (ii).   Second, the

Court also must find by “clear and convincing evidence that the

person is not likely to flee or pose a danger to any person or

the community.”    18 U.S.C. § 3143(a)(2)(A)(iii).    The defendant

fails to meet the requirements for release set forth in this

section and the defendant does not argue otherwise.

     Instead, the defendant relies on Section 3145(c), which

provides,

     A person subject to detention pursuant to [the above-
     described Section] . . . , and who meets the
     conditions of release set forth in section 3143(a)(1)
     . . . , may be ordered released, under appropriate
     conditions, by the judicial officer, if it is clearly


                                  2
     shown that there are exceptional reasons why such
     person’s detention would not be appropriate.”

18 U.S.C. 3145(c) (emphasis supplied).    Section 3143(a)(1)

provides that a defendant awaiting sentencing shall be detained

“unless the judicial officer finds by clear and convincing

evidence that the person is not likely to flee or pose a danger

to the safety of any other person or the community if released.”

18 U.S.C. 3143(a)(1).

      The defendant has failed to meet the requirements of

Section 3145(c).   There can be no dispute that the COVID-19

outbreak has imposed enormous strains upon all institutions,

including correctional facilities.   Nonetheless, the defendant

has not provided clear and convincing evidence that his release

into the community is not likely to pose a danger to the safety

of any other person or the community.    See 18 U.S.C. §

3143(a)(1).   The defendant’s request for release pending his

June 18 sentencing, therefore, is denied.


Dated:    New York, New York
          March 30, 2020

                               ______________________________
                                       DENISE COTE
                               United States District Judge




                                 3
